DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites:
18.  The water reservoir of claim 2, wherein to remove the water reservoir from the water reservoir dock, (a) the reservoir base handling portion and the reservoir lid handling portion are squeezed together to disengage the clip from the recess, and (b) whilst squeezing handling portions, the water reservoir is pulled to slide along the horizontal rails in a horizontal direction to remove the water reservoir from the water reservoir dock.  Emphasis added.

Claim 18 is indefinite because it is unclear if the “handling portions” refer to the “reservoir base handling portion” and the “reservoir lid handling portion” or to different handling portions.  To overcome this rejection, claim 18 could be amended to read:
the reservoir base handling portion and the reservoir lid handling portion 

Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The claims are rejected as follows:
Claims 2–4, 8, 10, 11, 13, 16–23, 25–27 and 31–33 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kepler et al., US 2007/0169776 (“Kepler”).
Claims 9, 12, 14, 15, 28–30 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Kepler.

Regarding claim 2, Kepler teaches a fluid tank 16 (corresponding to the “water reservoir”) for use with an RPT device.  See Kepler Fig. 14, [0038].  
The tank 16 comprises a lower tank housing 190 (the “water reservoir base”) configured to hold a volume of water to be used for humidification of breathable air.  See Kepler Fig. 14, [0081].  The lower housing 190 comprises a base handling portion (the area of the lower housing 190 below tab openings 232).  Id. at Fig. 14, [0084].  The lower housing 190 also comprises horizontal rails (the two long sides of lower tank housing rim 222).  Id.  
The tank 16 further comprises an upper tank housing 188 (the “water reservoir lid”) connected to the lower housing 190.  See Kepler Fig. 14, [0081].  The upper housing 188 includes an upper surface, which is the exterior surface of the upper housing 188.  Id.  The exterior surface is an “upper surface” because it is located above the surface that faces the interior of the tank 16.  The exterior surface comprises tank seal 196 (the “clip”) which engages with tank inlet interface 298, which includes a recess between elements 300 and 302.  Id. at Figs. 1B, 14, 19, [0107]–[0109].  Note that a “clip” is defined as “any of various devices that grip, clasp or hook.”  Merriam 
Note also that Kepler’s handle ridge 204 can also correspond to the “clip” because it has a structure that could be inserted into an opening in a dock to secure the tank 16 to the dock.  See Kepler Fig. 14, [0082].  
The upper housing 188 comprises a housing seal 209 (the “deflectable spring”) and a handle ridge 204 (the “reservoir lid handling portion”).  Id. at Fig. 14, [0082], [0087].  The upper housing 188 comprises a tank inlet 18 (the “inlet”) and a tank outlet 20 (the “outlet”) both disposed on a leading end of the tank 16.  Id. at Fig. 14, [0038].  The base handling portion and the handle ridge both being located on an end of the tank 16, opposite the inlet 18 and outlet—this end corresponds to the “trailing end.”  Id.  The side with the inlet and outlet 18, 20 is the “first side.”  The side with the handle ridge 204 is the “second side.”  
Note that the limitations describing the “respiratory pressure therapy device” do not receive patentable weight, because they are non-positively recited elements of the claim.  See MPEP 2115.
Note also that the limitations describing the manner in which the device is intended to be used also fail to receive patentable weight.  See MPEP 2114(II).

    PNG
    media_image1.png
    881
    598
    media_image1.png
    Greyscale

Regarding claim 3, the housing seal 209 is in the form of a cantilevered member with a proximate end (the upper end of the seal 209 adjacent to the upper housing 188) an da free end (the lower end of the seal 209).  See Kepler Fig. 14, [0087].
Note that the limitation indicating that the—“spring being deflected when a force is applied and returning to a less deflected state when the force is released”—fails to patentably distinguish the claimed invention over the prior art, because it describes the manner of operating the device, rather than its structure.  See 
Claim 4 requires for the device of claim 2, the lid is configured to receive a downward force to deflect the spring to allow a portion of the lid with the clip to be moved when removing the reservoir from the dock.  The lid handling portion and the base handling portion are configured to allow the patient to apply a horizontal pulling force whilst the downward force is applied in order to remove the reservoir from the dock.  The pulling force is perpendicular to the downward force.
These limitations fail to patentably distinguish the claimed invention over the prior art, because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).
Claim 8 requires for the device of claim 2, the lid comprises two parts that are assembled with the spring therebetween.
Kepler’s upper housing 188 comprises two parts (tank housing rim 212 and the area above the housing rim 212) with the seal 209 therebetween, as the seal 209 is provided in the pocket formed between the rim 212 and the area above the rim 212.  See Kepler Figs. 14, 15, [0082].
Claim 9 requires for the device of claim 2, the spring is positioned within the lid, and not between the base and the lid.
When the tank 16 is being assembled, the upper and lower housings 188, 190 are separated from one another, before they are attached together.  See Kepler Fig. 14, [0087].  The reference does not explicitly disclose that the seal 209 is positioned within the upper housing 188 before the upper housing 188 is attached to the lower housing.  However, the seal 209 ultimately contacts both housings 188, 190, because it is used to create a seal between the two housings 188, 190.  Id.  Therefore, when the tank 16 is 
Claim 10 requires for the device of claim 2, the reservoir must be removed from the dock to allow refilling with water.
This limitation fails to patentably distinguish over the prior art, because it describes the manner of operating the device rather than its structure.  See MPEP 2114(II).
Claim 11 requires for the device of claim 2, the lid handling portion and/or the base handling portion includes a grip portion.
In Kepler, the lid handling portion includes a grip portion, which is the gripping area of handle ridge 204.  See Kepler Fig. 14, [0082].
Regarding claim 12, Kepler’s tank 16 comprises a catch 226 (the “latch”) configured to secure the upper and lower housings 188, 190.  See Kepler Fig. 14, [0084].  The catch 226 is positioned between the upper and lower housings 190.  Id.  
The lid handling portion has an upper surface (the upper surface of handle ridge 204) and the base handling portion has a lower surface (the lower surface of the back end of the tank 16).  See Kepler Fig. 14.  
Kepler’s tank 16 differs from claim 12, because the catch 226 is located on the leading end of the tank 16, rather than the trailing end as required by the claim.  However, it would have been obvious to rearrange the parts of the device so that the See MPEP 2144.04(VI)(C).
Regarding claim 13, Kepler teaches that the upper and lower housings 188, 190 are connected via a pair of tab openings 232 and tabbed protrusions 214 (the “pair of joints”).  See Kepler Fig. 14, [0083].  The pair of joints form a pivot axis about which the upper housing 188 is pivotable relative to the base.  Id. at Fig. 14, [0087].  The pair of joints 214/232 allow the upper housing 188 to swing open.  Id.  The long sides of the housing rim 222 are oriented in a horizontal sliding direction that is perpendicular to the pivot axis.  Id.
Kepler differs from claim 13, because the pair of joints 214/232 are on the trailing end, rather than the leading end of the tank 16, as required by the claim.
However, it would have been obvious to rearrange the parts of the device so that the catch 226 is on the trailing end of the tank 16 with the tab openings 232 being on the leading end, because this would not significantly alter the function of the device.  See MPEP 2144.04(VI)(C).
Claim 14 requires that the device of claim 2 further comprises an elastomeric seal between the lid and the base.
Kepler discloses a conductor seal 244 (the “elastomeric seal”) which is disposed between the upper housing 188 and the retaining lip 242, which is a portion of the lower housing 190.  See Kepler Fig. 14, [0086].
Regarding claim 15, Kepler teaches that the tank 16 further comprises a flange extending inwardly (the flange surrounding opening 238) and forming an opening 238 of See Kepler Fig. 14, [0086].  Flange further comprises an inner lip positioned radially inward of the seal 244 (the lip on which seal 244 sits) to discourage egress of liquid from the tank 16.  Id.
Claim 16 require for the device of claim 2, the reservoir is configured so that, when the reservoir is at least partly received in the dock, the spring urges the lid to effect and maintain engagement between the clip and the recess and secure the reservoir in the dock.
The limitations of this claim fail to patentably distinguish over the prior art because they describe the intended use rather than the structure of the apparatus.  See MPEP 2114(II).
Regarding claim 17, Kepler’s lower housing 190 comprises a heat conductor 240 (the “conductor plate”) constructed from a heat conducting material.  See Kepler Fig. 14, [0086].
Note that the limitations describing the “water reservoir dock” fail to patentably distinguish over the prior art, because the dock is a non-positively recited element of the claimed device.  See MPEP 2115.
Claim 18 
The limitations of this claim fail to patentably distinguish over the prior art because they describe the manner of operating the device, rather than its structure.  See MPEP 2114(II).
Claim 19 requires for the device of claim 2, to remove the reservoir from the dock, the base handling portion and the lid handling portion are squeezed together to disengage the clip from the recess, whilst squeezing the handling portions.  The reservoir is pulled to slide along the horizontal rails in a horizontal direction to remove the reservoir from the dock.
The limitations of this claim fail to patentably distinguish over the prior art because they describe the manner in which the device is intended to be used rather than its structure.  See MPEP 2114(II).
Claim 20 requires for the device of claim 2, during insertion of the reservoir at least partly into the dock, deflection of the spring allows the clip to initially slide relative to a surface of the dock before deflecting into the recess, at which point the spring at least partially springs back, thus securing the reservoir within the dock.
The limitations of this claim fail to patentably distinguish over the prior art because they describe the manner in which the device is intended to be used rather than its structure.  See MPEP 2114(II).
Claim 21 requires for the device of claim 2, the clip is tapered so as to increase in height in a direction opposite to a direction of insertion of the reservoir into the dock.
 Note that Kepler’s handle ridge 204 can also correspond to the “clip” because it has a structure that could be inserted into an opening in a dock to secure the tank 16 to See Kepler Fig. 14, [0082].  The handle ridge 204 is tapered to increase in a height direction opposite to a direction of insertion, as seen in Fig. 14.
Claim 22 requires for the device of claim 2, the inlet and outlet are positioned at different heights on a vertical side wall of the lid.  The inlet and the outlet have respective openings defined in a common vertical plane.
When Kepler’s tank 16 is rotated 90° clockwise from the view seen in Fig. 14, the inlet 18 and the outlet 20 are positioned at different heights along a vertical side wall (the side wall containing the inlet 18 and the outlet 20).  See Kepler Fig. 14, [0038].  The inlet 18 and the outlet 20 have respective openings defined in a common vertical plane.  Id.  
Claim 23 requires for the device of claim 2, the spring comprises a seal between the lid and the base.
Kepler teaches this feature because the housing seal 209 corresponds to the “spring.”  See Kepler Fig. 14, [0087].
Regarding claim 25, Kepler teaches a fluid tank 16 (corresponding to the “water reservoir”) for use with an RPT device.  See Kepler Fig. 14, [0038].  
The tank 16 comprises a lower tank housing 190 (the “water reservoir base”) configured to hold a volume of water to be used for humidification of breathable air.  
The tank 16 further comprises an upper tank housing 188 (the “water reservoir lid”) connected to the lower housing 190.  See Kepler Fig. 14, [0081].  The lid includes a tank seal 196 (the “retainer”) configured to engage with tank inlet interface 298.  Id. at Figs. 14, 19, [0107]–[0109].  The upper housing 188 comprises a housing seal 209 (the “spring.”  Id
The tank 16 further comprises a handle ridge 204 (the “handle portion”).  See Kepler Fig. 14, [0082].
Note that the limitations describing the “respiratory pressure therapy device” do not receive patentable weight, because they are non-positively recited elements of the claim.  See MPEP 2115.
Note also that the limitations describing the manner in which the device is intended to be used also fail to receive patentable weight.  See MPEP 2114(II).

    PNG
    media_image1.png
    881
    598
    media_image1.png
    Greyscale

Regarding claim 26, the housing seal 209 is in the form of a cantilevered member with a proximate end (the upper end of the seal 209 adjacent to the upper housing 188) an da free end (the lower end of the seal 209).  See 
Note that the limitation indicating that the—“spring being deflected when a force is applied and returning to a less deflected state when the force is released”—fails to patentably distinguish the claimed invention over the prior art, because it describes the manner of operating the device, rather than its structure.  See MPEP 2114(II).
Claim 27 requires for the device of claim 26, the lid comprises two parts that are assembled with the spring therebetween.
Kepler’s upper housing 188 comprises two parts (tank housing rim 212 and the area above the housing rim 212) with the seal 209 therebetween, as the seal 209 is provided in the pocket formed between the rim 212 and the area above the rim 212.  See Kepler Figs. 14, 15, [0082].
Claim 28 requires for the device of claim 26, the spring is positioned within the lid, and not between the base and the lid.
When the tank 16 is being assembled, the upper and lower housings 188, 190 are separated from one another, before they are attached together.  See Kepler Fig. 14, [0087].  The reference does not explicitly disclose that the seal 209 is positioned within the upper housing 188 before the upper housing 188 is attached to the lower housing.  However, the seal 209 ultimately contacts both housings 188, 190, because it is used to create a seal between the two housings 188, 190.  Id
Claim 29 requires for the device of claim 25, the spring is deflectable in a range of about 1 to 5 mm.  
Kepler fails to disclose the range by which the housing seal 209 can be deflected.  However, the seal 209 is a compressible gasket used to create a seal between the upper and lower housings 188, 190.  The distance that a gasket can compress is a function, in part, of the thickness of the gasket.  It would have been obvious to select the desired thickness of the gasket, depending on the size of the humidifier.  
 Note that the limitations describing the manner of operating the device fail to patentably distinguish over the prior art.  See MPEP 2114(II).
Regarding claim 30, Kepler’s handle portion includes a lid handling portion (handle ridge 204) on the upper housing 188.  See Kepler Fig. 14.  The tank 16 also comprises a base handling portion recessed into the water reservoir base, which is the end of the lower housing 190 adjacent to the tab openings 232.  Id.  The base handling portion is recessed into the lower housing 190, because it is recessed beneath rim 222.  Id.  Each handling portion includes a grip, because a user could grip onto either handling portion.
The tank 16 further comprises a catch 226 (the “latch”) configured to secure the upper and lower housings 188, 190.  See Kepler Fig. 14, [0084].  The catch 226 is positioned between the upper and lower housings 188, 190.  Id.  
The upper and lower housings 188, 190 are connected via a pair of tab openings 232 and tabbed protrusions 214 (the “pair of joints”).  See 
The handling portions are located on the tank 16 at a graspable end that is opposite to the insertion end.  See Kepler Fig. 14.  The pair of joints 214/232 allow the upper housing 188 to swing open when t eh catch 226 is open.  Id. at [0087].
The tank seal 196 is positioned on the upper housing 188 so as to be received within the dock 14 when the tank 16 is secured to the dock 14.  See Kepler Figs. 14, 19, [0107]–[0109].  
Kepler differs from claim 30 because it fails to teach the catch 226 being located between the reservoir lid handling portion 204 and the base handling portion.  
However, it would have been obvious to rearrange the parts of the device so that the catch 226 is on end of the tank 16 where the handle ridge 204 is located, with the tab openings 232 being on the leading end, because this would not significantly alter the function of the device.  See MPEP 2144.04(VI)(C).
Regarding claim 31, Kepler teaches a pressure support system 10 (the “RPT device”).  See Kepler Fig. 1A, [0037].  The system 10 comprises: 
A gas flow generating system 12 (the “blower”) to generate a flow of the pressurized breathable air.  Id. at Fig. 1A, [0038];  
A docking assembly 14 (the “water reservoir dock”) including a heating element 352 (the “heater plate”).  Id. at Figs. 1A, 18, [0098]; and 
The tank 16 of claim 25.  Id.  
The tank 16 includes a heat conductor 240 (the “conductor plate”) that engages with the heating element 352.  See Kepler Fig. 14, [0086], [0087].  The tank 16 comprises horizontal rails (the long sides of rim 222) that slide in a horizontal direction to engage the tank 16 with the docking assembly 14.  Id
The tank 16 is movable along the horizontal rails between a connected positon (the position seen in Fig. 1B) and a removed position (the position seen in Fig. 1A).  The tank 16 is operatively connected to the dock 14 in the connected position in which the tank seal 196 is secured with the corresponding portion of the dock 14.  See Kepler [0107]–[0109].
Note that the limitation indicating that the following limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure (see MPEP 2114(II)):
“to move the water reservoir from the connected position to the removed position, at least one portion of the water reservoir lid is pressed downwards towards and relative to the water reservoir base, against the bias of the spring, to disengage the retainer from the corresponding portion, and the water reservoir is removable from the water reservoir dock by sliding on the horizontal rails.”

Regarding claim 32, Kepler teaches a pressure support system 10 (the “RPT device”).  See Kepler Fig. 1A, [0037].  The system 10 comprises: 
A gas flow generating system 12 (the “blower”) to generate a flow of the pressurized breathable air.  Id. at Fig. 1A, [0038];  
A docking assembly 14 (the “water reservoir dock”) including a heating element 352 (the “heater plate”).  Id. at Figs. 1A, 18, [0098]; and 
The tank 16 of claim 2.  Id.  
The tank 16 includes a heat conductor 240 (the “conductor plate”) that engages with the heating element 352.  See Kepler Fig. 14, [0086], [0087].  The tank 16 comprises horizontal rails (the long sides of rim 222) that slide in a horizontal direction to engage the tank 16 with the docking assembly 14.  Id
The tank 16 is movable along the horizontal rails between a connected positon (the position when the tank 16 is partly inserted into the dock 14) and a removed position (the position seen in Fig. 1A).  The tank 16 is operatively connected to the dock 14 in the connected position in which the tank seal 196 is secured with the corresponding portion of the dock 14.  See Kepler [0107]–[0109].  The tank 16 being separated from the dock 14 in the removed position.  Id. at Fig. 1B.
The base handling portion includes a downwardly facing bottom surface (the bottom surface of the lower housing 190).  See Kepler Fig. 14.
When the tank is in the partly inserted into the dock 14, the lid handing portion 204 and the downwardly facing bottom surface of the base handling portion remain in an exposed positon for access by the hand of the patient.  Additionally, when the tank 16 is partly inserted into the dock 14, the heat conductor 240 is spaced horizontally inboard from the downwardly facing bottom surface in a shielded position so as to be protected from access by the patient’s hand when the patient grasps the base handling portion—because the heat conductor 240 is located in the middle of the tank 16.  See Kepler Fig. 14.  The lid handling portion 204 is in the exposed position when the tank 16 is partly inserted in the dock 14.
Note that the limitation indicating that the following limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure (see MPEP 2114(II)):
“to move the water reservoir from the connected position to the removed position, at least one portion of the water reservoir lid is pressed downwards towards and relative to the water reservoir base, against the bias of the spring, to disengage 

Regarding claim 33, Kepler teaches a pressure support system 10 (the “RPT device”).  See Kepler Fig. 1A, [0037].  The system 10 comprises: 
A gas flow generating system 12 (the “blower”) to generate a flow of the pressurized breathable air.  Id. at Fig. 1A, [0038];  
A docking assembly 14 (the “water reservoir dock”) including a heating element 352 (the “heater plate”).  Id. at Figs. 1A, 18, [0098]; and 
The tank 16 of claim 25.  Id.  
The tank 16 includes a heat conductor 240 (the “conductor plate”) that engages with the heating element 352.  See Kepler Fig. 14, [0086], [0087].  The tank 16 comprises horizontal rails (the long sides of rim 222) that slide in a horizontal direction to engage the tank 16 with the docking assembly 14.  Id.
The tank 16 is movable along the horizontal rails between a connected positon (the position seen in Fig. 1B) and a removed position (the position seen in Fig. 1A).  The tank 16 is operatively connected to the dock 14 in the connected position in which the tank seal 196 is secured with the corresponding portion of the dock 14.  See Kepler [0107]–[0109].  The tank 16 being separated from the dock 14 in the removed position.  Id. at Fig. 1B.  The tank 16 being movable between the connected and the removed positions via the horizontal rails.  Id.  
When the tank 16 is in the connected position (Fig. 1B), the handle portion 204 remains in an exposed position for access by the hand of the patient.  See Kepler Fig. 1B.  In this position, the , the heat conductor 240 is spaced horizontally inboard from the See Kepler Fig. 14.  Note that the limitation indicating that the following limitation fails to patentably distinguish over the prior art because it describes the manner of operating the device rather than its structure (see MPEP 2114(II)):
“to move the water reservoir from the connected position to the removed position, at least one portion of the water reservoir lid is pressed downwards towards and relative to the water reservoir base, against the bias of the spring, to disengage the retainer from the corresponding portion, and the water reservoir is removable from the water reservoir dock by sliding on the horizontal rails.”
Allowable Subject Matter
The following claims are allowable:
Claims 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
Claim 24 is allowed.

Claim 5 requires for the reservoir of claim 2, the spring does not seal between the water reservoir base and the water reservoir lid.
In Kepler, the housing seal 209 corresponds to the “spring.”  The seal 209 creates a seal between the upper and lower housings.  See Kepler Fig. 14, [0087].  Therefore, Kepler teaches away from the limitations of claim 5.
Claim 24 is allowable for reasons similar to claim 5.

Response to Arguments
Claim Objections
The Examiner withdraws the objection to claim 4 in light of the amendments.
35 U.S.C. 112(a) Rejections
The Examiner withdraws the 35 U.S.C. 112(a) rejection of claims 2–24 and 26–28, in light of the amendments and the Applicant’s arguments.  
35 U.S.C. 102 and 103 Rejections
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327. The examiner can normally be reached Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776